Citation Nr: 9930823	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
hydroceles, claimed as secondary to service-connected post-
operative left varicocelectomy.

2.  Entitlement to service connection for cysts involving the 
head of the right epididymis, claimed as secondary to 
service-connected post-operative left varicocelectomy.

3.  Entitlement to an increased (compensable) evaluation for 
post-operative residuals of a left varicocelectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (the Board) was 
taken from a December 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which denied entitlement to an increased 
(compensable) rating for the veteran's varicocelectomy.   

The veteran testified before a Hearing Officer at the RO in  
February 1997, of which a transcript is of record.  Tr(1).  
After clarification of the issues thereat, a rating in July 
1997 denied service connection for the other genitourinary 
disorders claimed herein, and these became part of the 
overall appeal.

In January 1998, the veteran also provided testimony during a 
video conference hearing held before Holly E. Moehlmann, a 
Member of the Board who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991) and who is rendering the determination in this case.

In April 1998, the Board remanded the case for specified 
development.  The RO thereafter continued the prior actions, 
and after prescribed procedures had been followed, the case 
was returned to the Board for further appellate review.

Given the action taken by the Board on another issue in this 
case, the issue of entitlement to an increased (compensable) 
evaluation for post-operative residuals of left 
varicocelectomy will be addressed in the REMAND section of 
this decision. 


FINDINGS OF FACT

1.  There is no competent evidence linking the veteran's 
hydrocele on the right to service or his service-connected 
left varicocelectomy.

2.  Competent evidence of record and resolution of doubt 
reasonably establish an associative link between the 
veteran's left hydrocele and service-connected left 
varicocelectomy.

3.  There is no competent evidence linking the veteran's 
cysts involving the right epididymis to service or his 
service-connected left varicocelectomy.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right hydrocele is 
not well grounded, and there is no further duty to assist the 
veteran in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for left hydrocele as being due to or 
the result of the veteran's service-connected varicocelectomy 
is established.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 
3.310 (1998).

3.  The claim for service connection for cysts involving the 
right epididymis is not well grounded, and there is no 
further duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Because of the close anatomical proximity and 
interrelationships between past and current complaints 
relating to all of the issues under consideration herein, the 
evidence in the case will be set forth as a single unit for 
purposes of clarity.  Thereafter, the issues as they relate 
to that evidence will be addressed individually.

Factual Background

Service medical records show that in July 1964, the veteran 
was seen for complaints of pain on urination but without sign 
of discharge.   

In December 1964, the veteran was admitted to hospitalization 
for an elective left varicocelectomy.  The varicocele had 
been moderately and characteristically symptomatic for about 
3 months.  The only pertinent physical finding was of the 
large left varicocele.  This was excised without 
complications.  He was discharged to duty nine days after 
admission. 

In September 1965, the veteran was seen with complaints of 
marked largeness of the left testicle as compared to the 
right testicle.  He had pain which was persistent in the left 
testicle and left inguinal region, moderate and also severe 
at times.  It was noted that he had had a varicocelectomy in 
December 1964.  On examination, the scrotal skin on the left 
was thickened secondary to tinea cruris.  The left testicle 
was slightly larger than the right; testes were not tender 
and the epididymis was within normal limits.  A scrotal 
support was suggested and he was to continue local hygiene.

On the separation examination in July 1967, a "right" 
inguinal area scar measuring 4" was identified.  There were 
no other pertinent complaints or abnormal findings.

On VA examination in February 1978, the veteran complained of 
intermittent pain in his left testicle.  The veteran reported 
having had minimal tenderness in the left scrotum since his 
varicocele operation in 1964.  There had been no noted 
changes in size.  He denied dysuria, weight loss, or easy 
fatigability.  On examination, the penis and right testicle 
were normal.  "Minimal varicosities" were noted on the left 
testicle.  There were no definite masses, indurations or 
tenderness.  A left inguinal scar was noted from the 
varicocelectomy.  Rectal examination was negative.  Diagnosis 
was status post varicocelectomy with occasional left-sided 
symptoms.  

A statement and an associated clinical report were received 
from a urologist associated with the Louisiana State 
University (LSU) Medical Center dated in February 1995.  The 
veteran had been referred by Dr. Jaramillo for a testicular 
ultrasound after complaints of left testicular pain.  The 
veteran had given a history of paraumbilical hernias after 
lifting heavy weights.  He was also reported to have had a 
history of prostatitis and venereal warts, for both of which 
he had been treated.  The veteran had had testicular pain for 
about a year, usually dull with occasional sharp pain but no 
other genitourinary complaints.  Findings were normal except 
for a mild left hydrocele.   

The ultrasound confirmed the testicles bilaterally were 
normal without apparent masses.  A small left fluid 
collection surrounding the left testicle was consistent with 
the left mild hydrocele.  Diagnosis was small left hydrocele 
with otherwise normal testicular examination.  

On VA examination in October 1995, it was noted that the left 
testicle was slightly smaller than the right.  The veteran 
reported nocturia three time a night.  Urinalysis was 
unremarkable.  Examination was normal except for the left 
hydrocele.  Rectal examination was normal.  Left orchialgia 
was diagnosed.

An undated report from LSU, received in November 1996, showed 
continuous pain in the left testicle which exacerbated from 
moderate to severe on strenuous exercise.  Ultrasound showed 
no tumor.  The veteran reported that the left testicle pain 
had aggravated him for more than 15 years.  Examination 
showed tenderness at the cord and testicle.  Prostate was 
normal.  The examiner opined that the pain was due to a 
trapped nerve from the prior surgery.  He was told to return 
if the pain became intractable for an orchiectomy.  In any 
event, he was to return in 6 months. for a follow-up.

At the hearing held in February 1997, the veteran clarified 
that he was claiming for both the left varicocelectomy 
residuals as well as the left hydrocele as a result thereof.  
Tr(1) at 1.  He said that he was not taking medication but 
had been advised on precautions such as what clothing he 
should wear, etc.  Tr(1) at 2.  The veteran reported that the 
pain was constant at a level of moderate to severe, that he 
had to be careful how he sat, etc., and that the pain 
increased when he did anything strenuous including portions 
of his work at an archive depository where he had to carry 
things up stairs . Tr(1) at 3-4, 6.  The veteran testified 
that it was his recollection that both the VA and his private 
physicians had told him the left hydrocele was a result of 
the left varicocelectomy.  Tr(1) at 6-7.   

On VA examination in June 1997, the veteran reported that he 
had had symptoms since 1964 after which he had surgery, and 
that he had continued to have pain which increased in about 
1994.  The veteran reported the ultrasound findings from LSU 
which found the left hydrocele, atrophy, and complained that 
he could not lift any heavy objects secondary to the pain.  A 
diagrammatic genital drawing was made by the examiner 
identifying a small smooth 5 mm. cystic lesion, 4x3 cm, and 
thickening of the globus major portion of the epididymis, 3x2 
cm.  There were no hernias, although the veteran had reported 
ventral hernia repair in April 1995.  The left testis 
measured slightly smaller than the right testis, and was 
softer in consistency and had induration and a thicker globus 
major. 

A scrotal ultrasound was done by VA in June 1997 which showed 
bilaterally, very small hydroceles.  Testicles were both of 
normal size and homogenous texture.  Both epididymis areas 
were within normal limits except for a 5 mm. cyst involving 
the head of the right epididymis and a small 1.5 mm. cyst 
involving the head as well.  Diagnoses were small bilateral 
hydroceles and very small cysts involving the head of the 
right epididymis.

At the hearing held in January 1998, the veteran stated that 
he had not been given much treatment but a lot of advice 
which included being told that if the pain became too bad, he 
could have the testicle removed, which he did not consider a 
viable option.  Tr(2) at 3.  The veteran reported that he had 
been told that it was not uncommon to have the cyst or the 
hydrocele in the left for which he had been seen since about 
1995.  Tr(2) at 4.  On inquiry, the veteran stated that when 
examined most recently by VA, the physician had stated to him 
that there was an area which separated the testicles and that 
a condition on either side could influence the condition on 
the other side, and that in his case, the left testicle, 
because of the hydrocele, was in a state of atrophy.  Tr(2) 
at 5.  However, it was acknowledged that there had been no 
more specific opinion given as to the relationships among the 
problems.  Tr(2) at 5.   The veteran complained of constant 
pain and reported that the hydrocele had started probably 
sometime the 1970's.  Tr(2) at 6-7, 8.  He also testified 
that his private physician had told him that the hydrocele 
was an outcome of the varicocelectomy.  Tr(2) at 9.  

The case was remanded by the Board in April 1998 for several 
specific areas of development.  The veteran was to be asked 
to provide data with regard to health-care providers 
(particularly Dr. Francisco Jaramillo at the LSU Healthcare 
Network), and the RO was to obtain all pertinent records from 
such care-givers.  

The veteran responded that he had been seen by VA since 1995, 
and confirmed that he had also received care from Louisiana 
State University (LSU) Medical College Clinics and Dr. 
Francisco Jaramillo at the LSU Healthcare Network.  He signed 
appropriate release forms for acquisition of such records and 
the RO solicited these files.  

VA outpatient records since 1995 were obtained and are in the 
file.  The veteran was seen on occasion for left testicular 
pain.  It was noted that he had had two children since his 
inservice surgery.  In November 1995, he was noted to have a 
nodule on the penis, 8 mm., on the left, firm, nontender to 
palpation described as a small left hydrocele.  On 
examination, he was said to appear to have a calcified vein 
at the coronal sulcus on the left side, asymptomatic without 
problems on erections.  

Another VA outpatient entry in June 1997 was that after 
inservice surgery, the veteran had had two children; and that 
he had had intermittent discomfort since the 1980s which 
became worse since 1994.  He stated that he had worn a 
scrotal support on the left for a left hydrocele.  
Examination showed both testes to be descended.  There was 
tenderness of the left epididymis and a minimal hydrocele 
found.  Epididymitis was the diagnostic assessment and 
medication prescribed.

Copies of clinical records were also received in January 1999 
reflecting treatment records from both the LSU Medical 
College Clinics and the LSU Healthcare Network.  These 
records were submitted to the RO via the Hunter Medical 
Systems, Inc., the apparent record keepers, and were attached 
to covering paperwork which identified them as belonging to 
the veteran by name, and invoiced accordingly for payment.  
However, a review of the attached records shows that they are 
all for a female, CC, with a name totally unlike the 
veteran's, and not shown to be in any way associated 
therewith.  There appear to be no records for the veteran, 
notwithstanding the cover memorandum citing that the 
requested records for this veteran were attached.

In the subsequent SSOC and correspondence to the veteran, the 
RO indicated that records had been requested from Dr. 
Jaramillio and the LSU Healthcare Network but those received 
were for someone else, and none relating to the veteran had 
been forthcoming.  The physician and the LSU Network were 
asked for additional records, and the veteran was asked to 
seek same; however, no further records from these sources 
were obtained.   

The RO was also requested by the Board to schedule pertinent 
VA urological evaluation specifically requesting that the 
urologist provide an opinion as to "whether the veteran's 
current bilateral hydroceles and cysts involving the head of 
the right epididymis are related to his inservice 
varicocelectomy", along with providing rationales for such 
opinion.

The veteran underwent a VA urological examination in March 
1999, report from which is of record.  At that time, the 
veteran was complaining of scrotal pain which he said was 
constant, severe and dull in nature.  The veteran reported 
that after his left testicle surgery, he had developed a 
hydrocele.  His pain was aggravated when he lifted greater 
than 50 pounds.  He took no medications, but sometimes 
obtained relief by getting into a tub of warm water and 
soaking.  

The examiner noted that the veteran had also had hernia 
repair in 1995.  His erections were reportedly good and 
adequate for penetration.  He had not required dilatation and 
had no history of urinary or kidney problems or symptoms or 
recurrent urinary tract infections.  

On examination, there was a transverse subumbilical incision 
as well as the left inguinal incision which was well healed.  
The phallus was normal.  Testicles were bilaterally 
descended.  The right testis was normal, while the left 
testis showed a small hydrocele.  Prostate was normal without 
nodules.  A scrotal ultrasound showed a 5 mm. right 
epididymal cyst and bilateral small hydroceles.  His prostate 
specific antigen (PSA) test was 0.5.  The recorded impression 
was left orchialgia, left varicocele, bilateral hydrocele, 
and small right epididymal cyst. 

The RO thereafter returned the examination as incomplete, and 
asked the same urological examiner for response to the 
Board's inquiries.  

In response, the VA urologist, in an addendum opinion dated 
in April 1999, stated that

(A)fter his varicocelectomy he developed 
a left hydrocele.  The patient complains 
of scrotal pain which he states is 
constant, severe and dull in nature.  On 
my physical examination, I found a normal 
right scrotum, a small left hydrocele.  
An ultrasound revealed a 5 mm epididymal 
cyst on the right and bilateral small 
hydroceles.

It is my opinion that the hydrocele in 
this gentleman bilaterally are unrelated 
to any previous surgery.  However, in 
approximately 20% of the people who have 
a varicocelectomy, a left hydrocele may 
be a postop complication.  The right 
epididymal cyst is unrelated to the 
patient's previous condition, although it 
is not possible to absolutely state that 
the hydrocele on the left developed 
secondary to his surgery, by history the 
patient states that in the postop period 
he did develop a hydrocele of the left 
scrotum.  Therefore by history the 
hydrocele is most likely secondary to his 
left varicocelectomy.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  

A claimant may submit some supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  More recent cases have been even more definitive in 
precluding such assistance in the absence of a well-grounded 
claim.    

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disorder which 
is proximately due to, the result of, or aggravated by a 
service connected disease or injury.  38 C.F.R. § 3.310 
(1999);  Allen v. Brown, 7 Vet. App. 439 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  And lay persons are not competent to render 
testimony concerning medical causation.  See Grottveit v. 
Brown, op. cit.  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, op. cit.  

In any event, the credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness)...because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

I.  Entitlement to service connection for 
right hydrocele including as secondary to 
service-

connected left varicocelectomy.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  

Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a right 
hydrocele, on any basis, is not well grounded and should be 
denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently has a right hydrocele 
of service origin or which is in any way related to his 
service-connected residuals of inservice surgery on a left 
varicocele.  In fact, the recent private and VA evaluations 
to include the entirely credible medical opinion rendered by 
a VA examiner at the time of a recent examination, are rather 
unequivocal in supporting a finding that there is no such 
relationship. 

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because on assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
right hydrocele on any basis.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for right hydrocele 
including as secondary to his service-connected post 
varicocelectomy, the doctrine of reasonable doubt has no 
application to his case.

II.  Entitlement to service connection 
for left hydrocele including as secondary 
to service-connected left 
varicocelectomy.  

 Analysis

In this instance, the situation as relates to a left 
hydrocele is somewhat dissimilar from the situation with 
regard the right hydrocele since the service-connected 
varicocele was in fact on the left testicle-area as naturally 
was the surgical procedure in service which was for the 
purpose of correcting the left varicocele [and for which the 
veteran of course already has service connection].

A review of the evidence shows that from quite early on, in 
fact perhaps while still in service, and relatively soon 
after the varicocelectomy, the veteran experienced additional 
symptoms in the left testicle, although at that time no 
definitive conclusions were drawn as to what, if anything in 
addition to the residuals of the varicocelectomy, might be 
causing the symptoms.  

However, on the 1978 VA examination, while symptoms said to 
be associated with the varicocelectomy seemed patent, there 
was a singular notation that the examiner had found "minimal 
varicosities" on the left testicle.  This finding, taken in 
the context of subsequent findings, appears perhaps to be 
somewhat inconsistent and certainly imprecise.  However, it 
is unnecessary to exaggerate the importance of such an 
isolated finding since there are more definitive data 
subsequently demonstrated on which to make a rationale 
decision as to the pathology diagnosed as a left hydrocele 
absent speculation on any possible "varicosity" in the 
earlier context.

In any event, by history and clinical notations, the veteran 
apparently continued to have some left testicle pain which 
increased in recent years, and was diagnosed as a left 
hydrocele.  The veteran has repeatedly testified that he has 
been told by both VA and private physicians that the left 
hydrocele cannot be dissociated from and is in all 
probability the result of the varicocelectomy.  

Although the veteran is a lay person, and has no professional 
credentials for rendering such as statement as a medical 
expert, nonetheless he is competent to state what he has been 
told.  And for that matter, the Board finds this assertion on 
his part to be entirely credible and is not at variance with 
other evidence of record.  Furthermore, it is also entirely 
consistent with the albeit somewhat imperfect opinion as a 
result of the most recent VA examination.  

Admittedly, the evidence on the causation of the veteran's 
left hydrocele is not entirely unequivocal.  Nonetheless, it 
is certainly sound in suggesting an associative relationship 
between the left hydrocele and the left varicocelectomy in 
service.  

Weighing the evidence both in favor and against the veteran's 
claim, the Board finds that the aggregate data is, at the 
very least, in equipoise.  Accordingly, pursuant to 
applicable regulations including 38 C.F.R. §§ 3.102 and 4.3, 
the veteran is entitled to the application of the benefit of 
the doubt.  Resolving all doubt in the veteran's favor, the 
Board finds that the veteran's left hydrocele cannot be 
reasonably dissociated from his service-connected post-
operative residuals of left varicocelectomy, and service 
connection is accordingly in order.


III. Entitlement to service connection for cysts 
involving the head of the right epididymis, 
claimed as secondary to service-connected left 
varicocelectomy.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois and Grottveit cases, op. cit.  

Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for cysts 
involving the head of the right epididymis on any basis, is 
not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently has cysts involving 
the right epididymis head of service origin or which are in 
any way related to his service-connected residuals of 
inservice surgery on a left varicocele.  In fact, all of the 
recent private and VA evaluations to include the entirely 
credible medical opinion rendered by a VA examiner at the 
time of a recent examination, are unanimous in supporting 
that conclusion. 

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because on assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, op. cit.

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
cysts on the head of the right epididymis on any basis.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, and 
Epps v. Gober, op. cit.

As the appellant has not submitted a well grounded claim in 
this regard, the doctrine of reasonable doubt has no 
application to this segment of his case.





ORDER

The claim for entitlement to service connection for right 
hydrocele is not well grounded; the claim is denied.

Entitlement to service connection for left hydrocele is 
granted.

The claim for entitlement to service connection for cysts on 
the right epididymis is not well grounded; the claim is 
denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has herein granted service connection for a left 
hydrocele, which is in close proximity to and may have 
symptoms similar to and/or impacting upon the symptoms and/or 
site of the already service-connected residuals of left 
varicocelectomy.  Symptoms for either may range from pain and 
other functional impairment to symptoms comparable to those 
of a urinary tract infection, etc.

In this regard, on the one hand, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

However, the Court has acknowledged that in certain given 
circumstances such as when there is a common bond of origin 
and a veteran has separate and distinct manifestations, he 
may be compensated under different diagnostic codes.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected residuals of varicocelectomy (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for increased rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

In well-grounded claims, the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).  The 
urological examination undertaken by the VA in response to 
the earlier Board remand was adequate for the purposes for 
which it has herein already been used, but it is unclear as 
to whether it holds-up equally well for the purpose of rating 
any other urological problems.  

Similarly, consideration must be given to all regulatory 
provisions which are potentially applicable through the 
assertions and issues raised in the evidence of record as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With the grant herein of service connection for left 
hydrocele, and given the close proximity and interaction of 
symptoms concurrently demonstrated and potentially emanating 
from this, as well as the already service-connected 
postoperative residuals of the left varicocelectomy, a new 
light is shown on the overall nature of the disability for 
which a rating must now be assigned.  The Board will 
accordingly defer a rating decision pending the RO's initial 
review on this new basis.

The case must be returned to the RO so it may undertake an 
initial addressing evaluations with due concern for the 
totality of the current circumstances.  This is particularly 
true given the interrelated nature of the evaluations 
assignable pursuant to 38 C.F.R. § 4.115a and multiple 
potentially applicable specific Codes found thereunder.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of these issues 
pending a remand of the case to the RO for further 
development as follows:

1.  The claim should be reviewed by the 
RO, and the veteran's service-connected 
postoperative residuals of left 
varicocelectomy and service-connected 
left hydrocele should be evaluated under 
all applicable schedular and 
extraschedular criteria.  

In this regard, if another special 
urological examination is necessary to 
evaluate the condition, including any 
resultant functional impairment, this 
should be undertaken, to include all 
necessary laboratory and other testing.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
should then readjudicate the issue.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals






